This is an action to quiet title to the southeast quarter of section 34 of township 11 south, range 13 east, San Bernardino base and meridian, in Imperial County, California.
Sarah F. Donley, the original plaintiff, died during the pendency of this action and appellant was substituted in her place and stead. Appellant deraigns title through a United States patent issued to Mrs. Donley to above described and other lands. *Page 634 
This is a companion case to Capron v. Van Horn, ante, p. 630 [300 P. 150], in which the opinion is this day filed. Both the West and Van Horn properties are portions of the lands described in the patent issued to Mrs. Donley.
The facts of the instant case are identical with those ofCapron v. Van Horn, supra, except as to the descriptions of the respective lands involved. No good purpose could be served by reviewing the facts or issues of law presented in this case as they have all been decided adversely to the contentions of appellant in the cases of Donley v. Van Horn, 49 Cal.App. 383
[193 P. 514], Capron v. Van Horn, 201 Cal. 486
[258 P. 77], and Capron v. Van Horn, supra.
[1] Counsel for appellant strongly urges that the decision of the Supreme Court in the case of Capron v. Van Horn, 201 Cal. 486
[258 P. 77], should be disregarded by us. A District Court of Appeal must follow the decisions of the Supreme Court, which is the court of last resort in this state, until they are upset by the Supreme Court itself or other competent authority.
Judgment affirmed.
Barnard, P.J., and Jennings, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 1, 1931, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 3, 1931.